Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 

Allowable Subject Matter
Claims 4 and 8-9 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over England (US PG Publication 2007/0064976) in view of Aoki (US Patent 10,996,320).

	Regarding Claim 1, England (US PG Publication 2007/0064976) discloses an image sensor (range camera Fig. 1 [0045]) comprising:
	a pixel array (sensor array, Abstract; range sensor 106, [0045], Fig. 1) in which a plurality of pixels are arrayed in a grid shape (two dimensions, Abstract, [0045]) and 5which converts reflection light signals (IR light [0050]) reflected by an object (electromagnetic radiation reflected from target object of scene, Abstract) to electrical signals (light reflected by object collected by CCD [0054]);
	an image processor (processor 114 [0046], Fig. 1) configured to convert the electrical signals to generate subframes (capture each shifted image [0055]) and extract a second depth map with a resolution higher (combined to provide higher resolution overall image [0056]) than a resolution of first depth maps extracted from the plurality of subframes (multiple pixel-shifted images [0056]);
	and a memory (memory 116 [0046], Fig. 1) configured to store the first depth maps (storing the image [0046]), 
10wherein the reflection light signals are input into the pixel array (light pulse reflected by target object collected by CCD range sensor 106 [0054],) through different optical paths shifted in units of subpixels of the pixel array (shifted a distance which is a non-integer multiple of the sensor's pixel pitch, shifted a partial pixel distance [0056]), and the memory stores the plurality of first depth maps corresponding to the different optical paths (storing the image [0046]). 
England does not expressly disclose, but Aoki (US Patent 10,996,320) teaches each pixel (macro pixel A and B, Figs. 2-3) having a first light receiving part (pixel A, Figs. 2-3) and a second light receiving part (pixel B, Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify England based on the teachings of Aoki because Aoki improves the accuracy of the distance detection by modulating the frequency of the light source based on the preliminary distance to the object (Column 1 line 45 – Column 2 line 35).

	Regarding Claim 2, England (US PG Publication 2007/0064976) discloses the image sensor of claim 1, wherein the image processor includes:
	a converter unit (step 204, Fig. 2) configured to convert the electrical signals received from the pixel array to generate the subframes (: analyze light to determine data value, Fig. 2) and configured to apply depth calculation to the subframes to extract the first depth maps (charge collected by each pixel is proportional to the range of the object [0054]);
	a super resolution (SR) processing unit (step 212 Fig. 2) configured to extract the second 20depth map using the plurality of first depth maps stored in the memory (multiple pixel-shifted images may be combined to form a super-resolution image, using super-resolution algorithm);
	an output unit (step 212 Fig. 2) configured to output the second depth map (multiple pixel-shifted images may be combined to form a super-resolution image, using super-resolution algorithm);
	and a control unit (processor 114 [0046], Fig. 1, executing flow chart of Fig. 2) configured to control input and output of the first and second depth maps (flow chart of Fig. 2), 28wherein, when the memory stores the first depth maps (storing the image [0046]; determine data value of each pixel step 204, Fig. 2), the control unit controls the plurality of first depth maps stored in the memory to be transmitted to the SR processing unit (execute step 212, create super resolution image, Fig. 2). 

	Regarding Claim 3, England (US PG Publication 2007/0064976) discloses the image sensor of claim 2, wherein, when the SR processing unit receives the plurality of first depth maps stored in the memory (step 212 combines multiple pixel shifted images, Fig. 2, image stored in memory [0046]), the SR processing unit extracts the second depth map by applying an SR technology (using super resolution algorithm [0059]) to the received plurality of subframes (multiple pixel shifted images combined [0059]). 

	Regarding Claim 7, England (US PG Publication 2007/0064976) discloses the image sensor of claim 1, wherein:
	the number of optical paths shifted in units of subpixels (shift distance is non-integer multiple of pixel pitch, partial pixel distance [0056]) of the pixel array is NxM, wherein N and M are integers greater than zero (fixed resolution MxN pixels [0056]);
	and 5the memory stores the NxM first depth maps (storing the image [0046]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over England (US PG Publication 2007/0064976) in view of Aoki (US Patent 10,996,320) and Morimoto (JP 03072664 A).

	Regarding Claim 5, England (US PG Publication 2007/0064976) discloses the image sensor of claim 1.
England does not explicitly disclose, but Morimoto (JP 03072664 A) teaches wherein:
	each of the pixel array, the image processor, and the memory is formed as a layer type (Fig. 1 pixel layer 30, memory H, and output layer 40);
	and 20the memory is stacked between the pixel array and the image processor (memory layer H is between output layer 40 and pixel layer 30).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement the sensor in the camera of England as the layered sensor in Fig. 1 of Morimoto because Morimoto teaches that it increases storage capacity by high degree integration, and enables the high speed writing and reading of data like picture image information (Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over England (US PG Publication 2007/0064976) in view of Aoki (US Patent 10,996,320) and Zhao (CN 106104302 A).

	Regarding Claim 6, England (US PG Publication 2007/0064976) discloses the image sensor of claim 1.
England does not explicitly disclose, but Zhao (CN 106104302 A) teaches wherein:
	each of the pixel array and the image processor is formed as a layer type (Fig. 4 radiation absorbing layer and processing unit 420);
	the pixel array is stacked on the image processor (layer 410 on layer 420 Fig. 4);
	and 25the memory is included in a layer in which the image processor is formed (processing layer 420 Fig. 4 shown as 720 in Fig. 7A includes memory cells 730, 740, 750). 
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the sensor in the camera of England as the layered sensor in Fig. 1 of Zhao because Zhao teaches that it can minimize the size of a pixel and increase the number of energy bands that can be detected by the sensor [0016].


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muraki (US 20140002683 A1) – Ring buffer
Offenberg (US 10237534 B2) – Subtract ambient radiation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485